177 S.W.3d 846 (2005)
Anthony LAMPE, Appellant,
v.
Lynn LAMPE, Respondent.
Nos. ED 84528, ED 85401.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2005.
Motion for Rehearing and/or Transfer Denied November 29, 2005.
*847 Alan W. Cohen, Clayton, MO, for appellant.
Maia Brodie, Aimee Ruder, Ariane K. Moore, Clayton, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 29, 2005.

ORDER
PER CURIAM.
Appellant, Anthony Lampe ("Husband"), appeals the judgment of the Circuit Court of St. Louis County granting in part and denying in part Husband's "motion to modify decree of dissolution and motion to abate child support." The court's April 19, 2004 judgment declared that neither Husband nor Respondent, Lynn Lampe ("Wife"), should pay child support to the other, but ordered Husband to pay $2,000.00 of Wife's attorney's fees. The court also found that Husband failed to establish changed circumstances so substantial and continuous as to make the prior terms concerning maintenance to be paid to Wife unreasonable. Additionally, Husband appeals the trial court's June 21, 2004 judgment ordering Husband to pay Wife's attorney, Maia Brodie, the sum of $3,000.00 for Wife's attorney's fees on appeal. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).